NOT FOR PUBLICATION                      FILED
                 UNITED STATES COURT OF APPEALS                   APR 28 2021
                                                               MOLLY C. DWYER, CLERK
                         FOR THE NINTH CIRCUIT                  U.S. COURT OF APPEALS



FEDERAL TRADE COMMISSION,                 No. 20-55858
             Plaintiff-Appellee,          D.C. No. 5:18-cv-02104-DMG-PLA
ROBB EVANS & ASSOCIATES LLC,
Temporary Receiver,
             Receiver-Appellee,           ORDER
 v.
VPL MEDICAL, INC.,
             Intervenor-Appellant,
JASON CARDIFF, et al.,
             Defendant-Appellant,
and
EUNJUNG CARDIFF, et al.,
             Defendants,
JACQUES POUJADE,
             Objector.

                Appeal from the United States District Court
                   for the Central District of California
                  Dolly M. Gee, District Judge, Presiding

                   Argued and Submitted March 2, 2021
                    Submission Vacated March 4, 2021
                       Resubmitted April 28, 2021
                          Pasadena, California
Before: SILER,* HURWITZ, and COLLINS, Circuit Judges.

      Submission of this case was vacated on March 4, 2021. This case is

resubmitted for decision effective as of the date of this order.

      As the FTC states in its brief, the district court’s July 7, 2020 preliminary

injunction order was entered “to preserve assets pending a final judgment that

could include equitable monetary relief” in this action under § 13(b) of the FTC

Act, 15 U.S.C. § 53(b). In AMG Capital Management, LLC v. Federal Trade

Commission, 593 U.S. ___, 2021 WL 1566607 (Apr. 22, 2021), the Supreme Court

unanimously held “that §13(b) as currently written does not grant the Commission

authority to obtain equitable monetary relief.” Id. at *8. Accordingly, the July 7,

2020 preliminary injunction is VACATED, and the case is REMANDED to the

district court for further proceedings consistent with the Supreme Court’s decision

in AMG Capital Management.

      Each side shall bear its own costs.




*
 The Honorable Eugene E. Siler, United States Circuit Judge for the U.S. Court of
Appeals for the Sixth Circuit, sitting by designation.

                                            2